Citation Nr: 0939584	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine (lumbar 
spine disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine (cervical 
spine disability) prior to February 2, 2007, and for a rating 
in excess of 20 percent from February 2, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 
1985, and from October 1986 to January 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi and St. Petersburg, 
Florida, respectively, the first of which granted service 
connection for degenerative disc disease of the cervical 
spine and lumbar spine-each rated at 10 percent disabling.  
In the December 2007 rating decision, the Veteran was awarded 
a 20 percent rating for his cervical spine disability, 
effective February 2, 2007.  In December 2009 the Board 
decision, the Veteran's claim was returned for further 
development.  The requested action was taken, and the case is 
appropriately before the Board for review.

The issues of entitlement to separate evaluations for 
radiculopathy of the bilateral upper extremities and 
bilateral lower extremities due to his degenerative disc 
disease is raised by the evidence of record, and will be 
addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine is not productive of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

2.  Prior to February 2, 2007, the Veteran's degenerative 
disc disease of the cervical spine was not productive of 
forward flexion greater than 15 degrees, but not greater than 
30 degrees; a combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

3.  From February 2, 2007, the Veteran's degenerative disc 
disease of the cervical spine was not productive of forward 
flexion less than 15 degrees or favorable ankylosis of the 
entire cervical spine.  

4.  The Veteran's degenerative disease of both the lumbar and 
cervical spine has not been productive of any incapacitating 
episodes.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5243 (2009). 

2.  The criteria for a disability evaluation greater than 10 
percent prior to February 2, 2007 and in excess of 20 percent 
thereafter for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2004 and July 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). The 
Board does acknowledge that the Veteran has not been provided 
notice specific to his claim for a higher initial evaluation 
for his degenerative disc disease.  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that such notice is not necessary is "downstream" 
issue claims. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board would observe that the Veteran was provided notice 
of disability ratings and earlier effective dates in July 
2006.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that the severity of his lumbar and 
cervical spine disorders warrants ratings in excess than 
currently assigned.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Under the criteria set forth in the Schedule for Rating 
Disabilities currently in use for evaluating degenerative 
disc disease, specifically, Diagnostic Code 5243 for 
intervertebral disc syndrome, the disability is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation. 

The Veteran's lumbar and cervical spine disorders have been 
evaluated under the General Rating Formula for disease and 
injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

The General Rating Formula is as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire 
spine............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar 
spine..............................................
.................40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical 
spine..............................................
............30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the 
height.............................................
.....10

Notes following the General Rating Formula provide:

(1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel 
or bladder impairment, separately, under an 
appropriate diagnostic code.  
 
(2) For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome a 
10 percent rating is for assignment with evidence of 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
A 20 percent rating contemplates incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

By way of background, the Veteran was awarded service 
connection for both his lumbar and cervical spine based upon 
in-service treatment for back and neck pain.  Following an 
in-service April 2004 MRI, the Veteran was found to have 
degenerative disc disease of the lumbar and cervical spines.  
He applied for benefits during service in May 2004.  The 
following month, he was scheduled for a VA general medical 
examination.

During the June 2004 VA general medical examination, the 
Veteran reported the onset of back pain in 1987.  The May 
2004 MRI revealed degenerative disc disease of the lumbar and 
cervical spines, but there was no evidence of nerve root 
compression.  The Veteran advised that the low back pain he 
experiences is 7.5 out of 10, on a scale of 1 to 10, with 10 
being the most severe pain.  During flare-ups, he reported 
that his pain increases to 10 out of 10.  The Veteran advised 
that sometimes he is only able to walk for 10 minutes, and 
other times he can walk all day.  This is also dependent on 
the weather.  Ascending and descending stairs aggravates his 
low back pain.  The pain is relieved upon stretching and use 
of pain medications.  His low back pain also shoots down his 
left leg and it is a burning type sensation into the heel and 
top of his foot.  He denied any loss of control of his bowels 
or bladder and he denied any erectile dysfunction.  The 
Veteran denied using a cane, crutch or brace.  He advised 
that in the 1990s he was prescribed bed rest for his 
disorders, but the amount of bed rest had diminished since 
that time.  He reported that his low back pain does not 
usually affect his occupation, but he has missed work 
approximately 2 to 3 times in the last year secondary to his 
back pain.  

In regards to his neck pain, the Veteran reported the onset 
of neck pain in the 1980s or early 1990s.  He assessed his 
neck pain as 7.5 out of 10, and upon flare-ups, 10 out of 10.  
Aggravating factors were noted to be turning his head quickly 
or when he lays his head wrong.  The pain reported is in the 
neck and goes down into the shoulders.  The Veteran reported 
some neurologic symptoms including, pain shooting down from 
the neck, into the shoulders and hands-sometimes causing his 
bilateral index fingers to fall asleep.  

Upon physical examination, the Veteran's posture and gait was 
within normal limits.  Range of motion testing of the lumbar 
spine revealed forward flexion to 75 degrees, extension to 15 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 30 degrees.  The examiner 
indicated that these ranges of motion were all with pain.  
Following repetitive motion, the Veteran's forward flexion 
was to 90 degrees, extension to 15 degrees, right and left 
lateral flexion to 30 degrees, and right and left rotation to 
30 degrees.  

Range of motion testing for the cervical spine revealed 
flexion to 45 degrees, extension to 15 degrees, right and 
left rotation to 80 degrees, left lateral 10 degrees with 
pain, and right lateral to 15 degrees with pain.  The 
examiner noted that the Veteran had facial grimacing during 
the physical examination.  Following repetitive motion, 
flexion was to 35 degrees, extension to 10 degrees, left 
lateral to 10 degrees, right lateral to 15 degrees, left and 
right rotation to 45 degrees.  

Neurologic examination revealed decreased sensation in the 
bilateral upper extremities, and decreased sensation in the 
bilateral legs.  The Veteran had normal sensation in his 
feet.  The Veteran had positive straight leg testing in the 
left leg with shooting pain down the leg.  He also had pain 
shooting down his right leg.  Following this examination, the 
Veteran was diagnosed as having degenerative disc disease of 
the lumbar and cervical spines.  There was marked narrowing 
of the cervical spine canal with some compression of the 
cord.  The examiner did not indicate any neurological 
diagnoses regarding the shooting pain and numbness in the 
Veteran's upper and lower extremities.  

In a May 2006 private treatment record, the Veteran reported 
increased lumbar and cervical spine pain.  He also reported 
decreased sensation in his lower extremities.  At that time 
he was assessed as having chronic low back pain with 
radiculopathy.  In a May 2008 VA treatment record, the 
Veteran reported cervical spine pain, but no radiating pain 
to his upper extremities.  Relevant treatment records do not 
reflect any instances of prescribed bed rest for the 
Veteran's spinal disorders.

The Veteran underwent another VA examination in February 
2007.  The Veteran complained of consistent neck and low back 
pain that did not tend to flare-up.  He denied use of any 
assistive devices unless he expected to drive long periods of 
time, during which he wears a back brace.  The Veteran's gait 
was noted to be normal.  

Examination of the cervical spine revealed no spasm or 
tenderness.  Range of motion testing revealed forward flexion 
to 25 degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
The Veteran reported pain during all range of motion testing 
of the cervical spine.  

Examination of the lumbar spine revealed no tenderness or 
spasm.  Range of motion testing resulted in forward flexion 
to 80 degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 20 degrees bilaterally.  
Again, the Veteran reported pain with all ranges of movement.  

The examiner indicated that the Veteran had no additional 
loss of range of motion due to fatigue, weakness, lack of 
endurance following repetitive motion of the lumbar and 
cervical spines.  Neurological examination revealed no focal 
neurologic deficits and no sensory or motor abnormalities.  
There was no weakness of muscle atrophy found, and there was 
no abnormality in the bilateral deep tendon reflexes.  The 
assessment was degenerative disc disease of the cervical 
spine, status-post C5-6 diskectomy and fusion, and 
degenerative disc disease of the lumbar spine, status-post 
laminectomy.  No neurological manifestations of the Veteran's 
disorders were identified.  

Pursuant to the Board's remand, in March 2009, the Veteran 
underwent another VA examination of the spine.  At this 
examination, the Veteran reported constant lumbar and 
cervical pain that is a moderate burning and aching type of 
pain.  He was noted to use a brace for his disorder and is 
limited in his walking to 1/4 of a mile at a time.  He had a 
slight limp in his gait.  The Veteran had tenderness to 
palpation noted mostly in the lumbar region with decreased 
range of motion in all directions due to pain.  There was no 
finding of cervical spine ankylosis or thoracolumbar spine 
ankylosis.  

Range of motion testing in the cervical spine revealed 
flexion to 30 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 35 
degrees bilaterally.  The examiner indicated that there was 
no objective evidence of pain on active range of motion of 
the cervical spine.  There was no objective evidence of pain 
following repetitive motion, nor was there additional 
limitation of motion after three repetitions.  

Range of motion testing in the lumbar spine revealed flexion 
to 62 degrees, extension to 15 degrees, lateral flexion to 20 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  The examiner indicated that there was no 
objective evidence of pain on active range of motion of the 
lumbar spine.  There was no objective evidence of pain 
following repetitive motion, nor was there additional 
limitation of motion after three repetitions.  Ultimately, 
the examiner diagnosed the Veteran as having degenerative 
disc disease of the cervical and lumbar spine and mild 
radiculopathy of the left lower extremity.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to the next higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine for the Veteran's cervical spine 
disorder prior to February 2, 2007, nor is he entitled to the 
next higher 30 percent rating from February 2, 2007.  The 
June 2004 VA examination indicated that the he had flexion to 
45 degrees and extension to 15 degrees in his cervical spine, 
albeit with pain.  The examiner found no evidence of other 
symptoms as listed in the rating criteria.  As such, because 
the Veteran's disorder is not productive of a limitation of 
motion, muscle spasms, or other symptoms listed in the rating 
criteria, the disorder does not qualify for an evaluation in 
excess of 10 percent rating under the General Rating Formula 
prior to February 2, 2007.  

The February 2007 VA examination indicated that the Veteran 
had flexion to 25 degrees and extension to 20 degrees in the 
cervical spine, and this entitled the Veteran to a 20 percent 
evaluation.  The examiner found no evidence of spasm or 
tenderness in the lumbar spine.  The March 2009 VA 
examination indicated that the Veteran had flexion to 30 
degrees and extension to 20 degrees in the cervical spine.  
There was no evidence of ankylosis or other symptoms listed 
in the rating criteria regarding the cervical spine.  The 
higher, 30 percent evaluation is not warranted as there is no 
evidence of forward flexion less than 15 degrees or favorable 
ankylosis.  As such a rating in excess of 10 percent prior to 
February 2, 2007, and in excess of 20 percent thereafter, for 
degenerative disc disease of the cervical spine is denied.  

Additionally, the Board finds that the evidence does not 
demonstrate an entitlement to the next higher 20 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine for the Veteran's lumbar spine 
disorder.  The June 2004 VA examination indicated that the he 
had flexion to 75 degrees and extension to 15 degrees in his 
lumbar spine, albeit with pain.  The examiner found no 
evidence of spasm, guarding, tenderness on palpation, or 
vertebral fractures.  The February 2007 VA examination 
indicated that the Veteran had flexion to 80 degrees and 
extension to 20 degrees in the lumbar spine with pain.  The 
lumbar spine was noted to be nontender and without spasm.  
The March 2009 VA examination indicated that the Veteran had 
flexion to 62 degrees and extension to 15 degrees in the 
lumbar spine.  Because the Veteran's disorder is not 
productive of a limitation of motion, muscle spasms, or other 
symptoms listed in the rating criteria, the disorder does not 
qualify for an evaluation in excess of 10 percent rating 
under the General Rating Formula.  

In addition, the evidence of the record indicates that the 
Veteran has not experienced any incapacitating episodes due 
to either the lumbar or cervical spine disorders within the 
past 12 months, nor has he contended otherwise.  The Veteran 
last reported periods of bed rest in the 1990s.  As such, 
neither disorder meets the criteria required for a 20 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances they are not.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of motion in his 
lumbar and cervical spine is clearly accounted for in 
Diagnostic Codes used to evaluate these disabilities.   The 
Board finds that the currently assigned ratings adequately 
address the Veteran's symptoms including time lost from work.  
In this regard, it should be remembered, as indicated above, 
that the percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian life.  Generally, the degree 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As 
such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disabilities adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine prior to 
February 2, 2007, and in excess of 20 percent thereafter, is 
denied.  


REMAND

The Board is of the opinion that the issues of entitlement to 
separate evaluations for radiculopathy of the upper 
extremities and lower extremities due to his degenerative 
disc disease are reasonably raised by the evidence of record.  
In this regard, at the time of June 2004 VA examination the 
Veteran was noted to have decreased sensation in the 
bilateral upper extremities and decreased sensation in the 
bilateral legs, although no neurologic diagnosis was recorded 
following the examination.  In addition, following the March 
2009 VA examination the diagnoses included radiculopathy of 
the left lower extremity.  

However, there was no opinion as to whether the decreased 
sensation in the bilateral upper extremities and decreased 
sensation in the bilateral legs shown at the time of the June 
2004 VA examination or the radiculopathy of the left lower 
extremity diagnosed following the March 2009 VA examination 
are manifestations of the service connected cervical and 
lumbar spine degenerative disc disease.  As such, the Board 
is of the opinion that the Veteran should be afforded a VA 
examination to addresses this matter.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any radiculopathy of the 
upper extremities and lower extremities.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to: 

(1) Does the Veteran have radiculopathy 
of the upper extremities and lower 
extremities? (2) If so, is the 
radiculopathy causally or etiologically 
related to the service connected 
degenerative disc disease of the lumbar 
and cervical spine? (3) If the Veteran 
has radiculopathy of the upper or lower 
extremities that is related to the 
service connected degenerative disc 
disease, please specify the nerve 
involved for each extremity, and, (4) For 
each extremity indicate whether the 
impairment more nearly approximates mild 
or moderate incomplete paralysis of the 
affected nerve.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO/AMC should consider whether 
the Veteran is entitled to separate 
evaluations for radiculopathy of the 
upper extremities and lower extremities 
due to his degenerative disc disease.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


